Mr. Justice Gary delivered the opinion of the Court. . "From various cases cited by the appellant we- infer that for failure by an appellee—as in this case—to file briefs, the Appellate Courts in some of the other districts will sometimes reverse judgments. This, however, is done under rules, and this court has no such rule. ' There is no doubt of the exact ciscumstances under which the appellant sustained injuries for which he sued the appellee. They were both carpenters, and the appellant worked for the appellee. The appellee built a scaffold alongside of a house, the supports of the scaffold not being braced outside of the house. The appellant was at work upon it and it fell with the weight of lumber piled, and of another workman climbing upon it. The fact that the scaffold was not braced was as obvious •to the appellant as to the appellee, and both being carpenters, they were presumptively equally capable of judging as to the sufficiency of it. The appellant makes no complaint of the instructions, and the verdict was right upon the facts. By a succession of misfortunes the appellant was prevented from attending at the trial, and if his testimony could have put any different face upon the facts, a new trial should have been granted. It is not claimed that his testimony could have had such effect. The judgment is affirmed.